DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed March 25, 2020, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2020, is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY OF ADDITIONAL INFORMATION IN COORDINATE-CONVERTED IMAGE.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the “position specifier …” of claim 1,
the “storage …” of claim 1,
the “converter …” of claim 1, and
the “display controller …” of claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘He’ (US 2018/0240276 A1).
Regarding claim 1, He discloses an image processing apparatus (e.g., Fig. 16A) comprising:
a position specifier (Note interpretation under ‘112(f); The corresponding structure includes a computer configured to perform the function of the position specifier – see e.g., Figs. 1-2 and [0027] of the published application, i.e. US 2021/0065333 A1, which explains that the position specifier is a function of the computer of Fig. 1; He discloses such computer implementation of its functions – e.g., [0010], [0084]-[0085], Figs. 16A-E) that specifies a position in a pre-conversion image ([0053], Figs. 7A-C, position in pre-conversion/cubemap representation is specified; In the example shown in Figs. 7A-C, the position is within the front face; also note the face index at [0054]); 
a storage (Note interpretation under ‘112(f); The corresponding structure includes a computer configured to perform the function of the storage – see e.g., Figs. 1-2 and [0027] of the published application, which explains that the storage is a function of the computer of Fig. 1; He discloses such computer implementation of its functions – e.g., [0010], [0084]-[0085], Figs. 16A-E) that stores the specified position in the pre-conversion image in association with additional information ([0053]-[0054], Figs. 7A-C, rectilinear media element 702 is additional information, which is stored along with indication of face position for incorporation into 360-degree video); 
a converter (Note interpretation under ‘112(f); The corresponding structure includes a computer configured to perform the function of the converter – see e.g., Figs. 1-2 and [0027] of the published application, which explains that the converter is a function of the computer of Fig. 1; He discloses such computer implementation of its functions – e.g., [0010], [0084]-[0085], Figs. 16A-E) that performs coordinate conversion for the pre-conversion image to obtain a post-conversion image in a different coordinate system ([0054]-[0055], Figs. 8A-B, pre-conversion/cubemap image is converted to post-conversion/equirectangular image in a different coordinate system; [0041]-0043] and Figs. 2-4C describe the different coordinate systems used in these different representations), and performs coordinate conversion for the specified position in the pre-conversion image to obtain a post-conversion position in the different coordinate system (Figs. 7B-8B, position of rectilinear media 702 is mapped from cubemap to equirectangular coordinate system); and 
a display controller (Note interpretation under ‘112(f); The corresponding structure includes a computer configured to perform the function of the display controller – see e.g., Figs. 1-2 and [0027] of the published application, which explains that the display controller is a function of the computer of Fig. 1; He discloses such computer implementation of its functions – e.g., [0010], [0084]-[0085], Figs. 16A-E) that displays the additional information at the post-conversion position serving as a reference position in the post-conversion image (e.g., [0056], additional information at post-conversion/equirectangular position is provided for VR rendering; Fig. 6 is an example of the display, with additional information 602, 606, and 608; also see Fig. 9, viewport 912).

Regarding claim 2, He discloses the image processing apparatus according to Claim 1, wherein the display controller displays the additional information in the post-conversion image so that the additional information keeps display settings in the pre- conversion image (e.g., Figs. 7B-C and 9, the coordinate conversion is performed so that additional information 702 keeps various display settings from the pre-conversion image when it is displayed in viewport 912, such as its vertical inclination display setting – i.e. the vertical alignment is preserved from Figs 7B-C to the viewport 912 of Fig. 9 without the additional information 702 becoming tilted).

Regarding claim 3, He discloses the image processing apparatus according to Claim 2, wherein the display controller displays the additional information in the post-conversion image so that the additional information keeps inclination in the pre- conversion image (e.g., Figs. 7B-C and 9, inclination of additional information 702 is preserved in post-conversion image displayed in viewport 912 – i.e. the vertical edges of the additional information remain vertical in the output post-conversion image).

Regarding claim 4, He discloses the image processing apparatus according to Claim 2, wherein the display controller displays the additional information in the post-conversion image so that the additional information keeps vertical orientation in the pre-conversion image (e.g., Figs. 7B-C and 9, vertical orientation of additional information 702 is preserved in post-conversion image displayed in viewport 912 – i.e. the vertical edges of the additional information remain vertical in the output post-conversion image).


Regarding claim 5, He discloses the image processing apparatus according to Claim 2, wherein the display controller displays a partial area in the post-conversion image as a display target area (e.g., Fig. 9, viewport 912, which is a partial area in equirectangular post-conversion image 908, is displayed as a display target area), and displays, when the displayed post-conversion image is shifted by a shift of the display target area (e.g., [0044], the viewport – i.e. display target area – may shift as user looks around), the additional information so that the additional information keeps the display settings in the pre-conversion image (e.g., Figs. 7A-9, additional information 702 has been inserted into equirectangular video 908, such that a shift in the viewport will not change the display settings – such as vertical inclination – of the additional information).

Regarding claim 6, Examiner notes that the claim further defines claim 3 to include features that are substantially the same as features of claim 5.  He discloses the inventions of claims 3 and 5 (see above).  Accordingly, claim 6 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as claims 3 and 5.

Regarding claim 7, Examiner notes that the claim further defines claim 4 to include features that are substantially the same as features of claim 5.  He discloses the inventions of claims 4 and 5 (see above).  Accordingly, claim 7 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as claims 4 and 5.
Regarding claim 8, He discloses the image processing apparatus according to Claim 2, wherein the display controller displays, if the post-conversion image is displayed with a turn (e.g., if the user turns their view to one side, thereby causing the viewport 912 to shift to a different portion of combined image 908 – see [0044] and Fig. 9), the additional information so that the additional information keeps the display settings in the pre-conversion image (e.g., Figs. 7A-9, additional information 702 has been inserted into equirectangular video 908, such that a turn causing a change in the viewport will not change the display settings – such as vertical inclination – of the additional information).

Regarding claim 9, Examiner notes that the claim further defines claim 3 to include features that are substantially the same as features of claim 5.  He discloses the inventions of claims 3 and 8 (see above).  Accordingly, claim 9 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as claims 3 and 8.

Regarding claim 10, Examiner notes that the claim further defines claim 4 to include features that are substantially the same as features of claim 8.  He discloses the inventions of claims 4 and 8 (see above).  Accordingly, claim 10 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as claims 4 and 8.

Regarding claim 11, Examiner notes that the claim further defines claim 5 to include features that are substantially the same as features of claim 8.  He discloses the inventions of claims 5 and 8 (see above).  Accordingly, claim 11 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as claims 5 and 8.

Regarding claim 12, Examiner notes that the claim further defines claim 6 to include features that are substantially the same as features of claim 8.  He discloses the inventions of claims 6 and 8 (see above).  Accordingly, claim 12 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as claims 6 and 8.

Regarding claim 13, Examiner notes that the claim further defines claim 7 to include features that are substantially the same as features of claim 8.  He discloses the inventions of claims 7 and 8 (see above).  Accordingly, claim 13 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as claims 7 and 8.

Regarding claim 20, Examiner notes that the claim recites a non-transitory computer readable medium storing a program causing a computer operating as an image processing apparatus to execute a process that is substantially the same as the process performed by the apparatus of claim 1.
He discloses the apparatus of claim 1 (see above).
He further discloses implementing the process performed by its apparatus as a non-transitory computer readable medium storing a program causing a computer operating as an image processing apparatus to execute the process (e.g., [0010]).
Accordingly, claim 20 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He, for substantially the same reasons as 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of ‘Yu’ (US 2012/0038745 A1).


Regarding claim 14, He teaches the image processing apparatus according to Claim 1.
He does not explicitly teach that the storage stores depth information in association with the specified position in the pre- conversion image, and wherein, if the depth information is changed at the post-conversion position, the display controller displays the additional information in the post-conversion image so that a size of the additional information is changed based on the changed depth information.
However, Yu does teach a technique for providing additional information overlaid on 3D content, where storage stores depth information in association with the specified position in the pre-conversion image (e.g., [0020], additional depth parameters are delivered with the additional information; e.g., [0027], the depth information is stored with position information), and wherein, if the depth information is changed at the post-conversion position, the display controller displays the additional information in the post-conversion image so that a size of the additional information is changed based on the changed depth information (e.g., [0024], Figs. 1 and 2, size of information in image may be changed according to changes in depth information, with deeper areas being reduced in size and shallower areas being increased in size; also see e.g., [0047] and [0049]).
Objects appear smaller when they are at greater depths from an observer, and vice versa.  Adjusting size when depth is changed allows an overlay display system to account for this perspective changing effect, resulting in a display that appears more natural to a user and provides a more enjoyable consumer experience (e.g., Yu at [0047], [0049], [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of He with the depth-change-responsive size change of Yu in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that accounted for the natural relationship between object size and depth, advantageously resulting in a display that appeared more natural and provided a more enjoyable consumer experience.  This technique for improving the apparatus of He was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of He and Yu to obtain the invention as specified in claim 14.

Regarding claim 15, Examiner notes that the claim further defines claim 2 to include features that are substantially the same as features of claim 14.  He teaches the invention of claim 2 and He in view of Yu teaches the invention of claim 14 (see above).  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu for substantially the same reasons as claim 14.

Regarding claim 16, Examiner notes that the claim further defines claim 3 to include features that are substantially the same as features of claim 14.  He teaches the invention of claim 3 and He in view of Yu teaches the invention of claim 14 (see above).  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu for substantially the same reasons as claim 14.

Regarding claim 17, Examiner notes that the claim further defines claim 4 to include features that are substantially the same as features of claim 14.  He teaches the invention of claim 4 and He in view of Yu teaches the invention of claim 14 (see above).  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu for substantially the same reasons as claim 14.

Regarding claim 18, Examiner notes that the claim further defines claim 5 to include features that are substantially the same as features of claim 14.  He teaches the invention of claim 5 and He in view of Yu teaches the invention of claim 14 (see above).  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu for substantially the same reasons as claim 14.

Regarding claim 19, Examiner notes that the claim further defines claim 6 to include features that are substantially the same as features of claim 14.  He teaches the invention of claim 6 and He in view of Yu teaches the invention of claim 14 (see above).  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu for substantially the same reasons as claim 14.






Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
‘Hur’ (US 2019/0379876 A1)
Discusses many details of spherical image capture, transmission, processing, conversion, etc. – Figs. 1-17
Teaches examples of overlaying additional information at various positions within spherical images – Fig. 18 et seq.
‘De Ridder’ (US 2019/0243530 A1)
Discusses techniques for editing immersive video, which include converting positions between different coordinate systems (e.g., Fig. 2) and incorporating overlays as additional information (e.g., Fig. 6)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669